Appeal by the defendant from a judgment of the County Court, Westchester County (Stolarik, J.), rendered November 30, 1984, convicting him of attempted murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues on appeal that he was denied his statutory right to a speedy trial (CPL 30.30). However, since the defendant never made a pretrial motion, in writing, and on reasonable notice to the People, for dismissal of the indictment on this basis, this argument has not been preserved for appellate review (see, CPL 30.30 [1]; 210.20, 210.45 [1]; see also, People v Trevino, 114 AD2d 916; People v Forsyth, 112 AD2d 1008, appeal denied 66 NY2d 763; People v Walsh, 106 AD2d 482).
We have examined the defendant’s remaining contentions, including those advanced in his pro se brief, and find that they are either similarly unpreserved for appellate review or without merit. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.